In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 14-3171
ROBERT E. SPIERER, et al.,
                                                Plaintiffs-Appellants,
                                 v.

COREY E. ROSSMAN, et al.,
                                               Defendants-Appellees.
                     ____________________

         Appeal from the United States District Court for the
         Southern District of Indiana, Indianapolis Division.
           No. 1:13-cv-00991 — Tanya Walton Pratt, Judge
                     ____________________

   ARGUED FEBRUARY 25, 2015 — DECIDED AUGUST 14, 2015
                ____________________

   Before BAUER, FLAUM, and MANION, Circuit Judges.
   MANION, Circuit Judge. After a night of heavy drinking,
Lauren Spierer, a twenty-year-old Indiana University
student, left the apartment of a classmate and disappeared.
Four years later, she remains missing. Lauren’s parents
brought suit against three students who were with Lauren in
the hours before her disappearance, alleging negligence and
violations of Indiana’s Dram Shop Act. After some claims
2                                                No. 14-3171

were dismissed but before discovery was conducted, the
defendants moved for summary judgment on the grounds
that the plaintiﬀs could only speculate about whether the
defendants were the proximate cause of any injury
sustained. The district court agreed and granted summary
judgment for the defendants. The plaintiﬀs have appealed,
contesting both the dismissal of claims and the award of
summary judgment for the defendants. We aﬃrm.
                       I. Background
    Because the district court granted summary judgment
before general discovery was conducted, the facts are limited
largely to those stated in the complaint. As alleged, the
pleadings attempt to impose a measure of cohesion onto
events spanning several hours and locations and involving
various individuals—each of whom had been drinking
alcohol, in some cases heavily. The result, by no fault of the
plaintiﬀs, is that much of what we would like to know is
missing, while much of what we do know defies apparent
logic.
    What we know with certainty is that this case is a
tragedy. On June 2, 2011, Jason Rosenbaum, a student at
Indiana University, threw a party at his apartment. Among
his guests were fellow students Lauren Spierer, Corey
Rossman, and Michael Beth, who, by all appearances, were
well-acquainted with each other. Rosenbaum served
alcoholic drinks at his party, and Lauren—scarcely five feet
tall and one hundred pounds—was among those served.
   She was not alone. For his part, Rossman drank heavily,
and eventually he and Lauren left the party and went to his
apartment which was located in the same complex.
No. 14-3171                                              3

Rossman’s roommate, Michael Beth, had been at
Rosenbaum’s party and returned to the apartment where he
encountered the two. Despite the fact that Lauren was
visibly intoxicated, Rossman encouraged her to join him at a
bar named Kilroy’s that was located a few blocks from the
apartment. He informed Beth that he wanted to have “three
more drinks at the bar and then [he would] be feeling good.”
   Approximately one hour after leaving Rosenbaum’s
party, Lauren and Rossman went to Kilroy’s where Lauren
was observed stumbling and requiring Rossman’s assistance
to walk. Disregarding her precarious condition, Rossman
bought Lauren several drinks; eventually she lost her shoes
and mobile phone. They remained at Kilroy’s until
approximately 2:30 in the morning.
    After leaving Kilroy’s, the pair initially headed to
Lauren’s apartment complex where they encountered other
students outside the elevator on Lauren’s floor. Rossman got
into a physical altercation with one of those students who
took issue with him for failing to assist the visibly
intoxicated Lauren into her apartment. Instead of escorting
Lauren from the elevator to her apartment—a distance less
than a hundred yards—the pair set oﬀ for his apartment
where Rossman was observed en route carrying Lauren
slung across his back.
    At around 3:30 in the morning, Michael Beth (Rossman’s
roommate) returned to the apartment and was startled to
find Rossman and Lauren there. At first, he suspected that
they were burglars because the apartment had been the site
of previous crimes. Instead, he encountered Lauren, who
appeared even more intoxicated than she had been earlier in
the evening. The pleadings suggest that Rossman went to
4                                                 No. 14-3171

sleep at this point and that Beth was left alone with Lauren.
In light of her condition—she was slurring her speech, for
example—Beth tried to convince Lauren to sleep on the
couch in the apartment. Lauren, however, wanted to go back
to her apartment. For reasons that are not clear, instead of
escorting Lauren back to her apartment, Beth brought her to
Rosenbaum’s apartment, which had been the site of the
party earlier that evening.
    Rosenbaum also grew concerned when he saw Lauren’s
condition. He attempted to contact several of her friends for
the purpose of arranging a ride back to her apartment but
was unable to arrange transport. At this point, Beth left his
apartment. Shortly afterwards, at approximately 4:30 a.m.,
Rosenbaum allowed Lauren to leave his residence on her
own and briefly observed her walking in the direction of her
apartment. He was the last known person to see Lauren
alive. A security camera located along Lauren’s return route
did not capture any images of her walking home.
   Despite four years of extensive searching, there is no
credible information about what happened to Lauren after
she left Rosenbaum’s apartment. Taking matters into their
own hands, Lauren’s parents filed this suit, alleging that
Rossman, Rosenbaum, and Beth were negligent, both at
common law and by Indiana statute, for failing to fulfill their
duty to care for Lauren in her incapacitated condition.
Additionally, the plaintiﬀs brought a Dram Shop claim
against Rossman and Rosenbaum for furnishing Lauren
with alcohol despite knowing that she was intoxicated at the
time.
   The defendants each filed motions to dismiss and
discovery was stayed pending their resolution. The district
No. 14-3171                                               5

court granted Beth’s motion and dismissed all claims against
him. Also, it dismissed the claims for common law
negligence against Rossman and Rosenbaum but denied
their respective motions to dismiss the other claims.
    After the resolution of the motions to dismiss, the
plaintiﬀs cast a wide net on discovery. To that end, they
sought to conduct upwards of fourteen depositions, twelve
of them of non-parties, in multiple locations, including New
York, Boston, Detroit, and Chicago; they also issued
subpoenas for an array of academic, disciplinary, telephone,
and other records from various individuals.
    After the stay of discovery was lifted but before the
parties exchanged initial disclosures, Rosenbaum moved for
summary judgment (and was later joined by Rossman) on
the grounds that the plaintiﬀs were unable to oﬀer proof that
the defendants were the proximate cause of any verifiable
injury to Lauren—disappearance, by itself, is not legally
deemed an injury, so proof of some injury was required to
support their claims. The defendants also moved to quash
the non-party subpoenas and to limit discovery to the issue
of proximate cause, that is, to address only evidence related
to whether the defendants’ actions caused severe injury or
death to Lauren.
    A series of back-and-forth filings ensued that culminated
with the district court upholding the magistrate judge’s
decision to limit discovery to the issue of proximate
causation. Additionally, because the plaintiﬀs had
responded to defendants’ summary judgment motions,
those motions were deemed ripe for adjudication and the
district court granted summary judgment in favor of the
defendants.
6                                                   No. 14-3171

    On appeal, the plaintiﬀs challenge three rulings: the
decision to limit discovery, the grant of summary judgment,
and the dismissal of the common law negligence claims.
They argue that the summary judgment motions were
premature and that the defendants failed to meet their
burden to demonstrate the absence of material fact
regarding causation. Additionally, the plaintiﬀs appeal the
district court’s dismissal of the common law negligence
claims, contesting its reading of Indiana law that no duty of
care existed and that Lauren did not constitute a child to
support a common law claim for loss of services of a child.
We review these arguments.
                          II. Analysis
    At the outset, we analyze two related issues that overlap
due to some unique features of this litigation. The first is the
decision by the magistrate judge (and adopted by the district
judge) to suspend discovery pending the resolution of the
summary judgment motions. This is a procedural issue that
implicates the scope of a litigant’s right to conduct
discovery. The second issue involves the actual resolution of
the summary judgment motions and the respective burdens
carried by the litigants. In short, whether a party can move
for summary judgment prior to discovery and whether a
party can support its burden absent such discovery are
separate inquiries that run together due to particularities of
this case.
   We review first whether the district court abused its
discretion by failing to provide plaintiﬀs additional time for
discovery. Davis v. G.N. Mortg. Corp., 396 F.3d 869, 885 (7th
Cir. 2005). In the absence of a local rule or court order stating
otherwise, Rule 56(b) allows a party to move for summary
No. 14-3171                                                  7

judgment at any time until 30 days after the close of
discovery. No such rule or order exists here, so the
defendants acted within their rights to move for summary
judgment even though substantial discovery had not
occurred. Fed. R. Civ. P. 56(b). But moving for pre-discovery
summary judgment does not automatically mean that a
court has to entertain the motion. Rule 56(d) allows the non-
moving party to submit an aﬃdavit or declaration
requesting the court to defer or deny judgment in order to
allow for appropriate discovery to address matters raised by
the motion. Fed. R. Civ. P. 56(d). Here, the plaintiﬀs took an
unusual course of action: they responded to the motion and
filed a declaration under Rule 56(d) that included a
boilerplate request for discovery without identifying specific
evidence needed to respond to defendants’ motion. The
magistrate judge found the declaration deficient because it
was too general to notify the court of any actual evidence
needed to respond to the motion. Still more problematic, the
declaration, as composed, did not serve as a motion under
Rule 56(d) for additional time to respond to the summary
judgment motion.
    The magistrate judge held a hearing on whether to
extend discovery and asked plaintiﬀs what type of discovery
they needed. Plaintiﬀs’ counsel responded: “We’re not asking
for anything to respond to summary judgment. We think that we
are going to win … on the basis … that [the defendants] haven’t
met their burden.” (Tr. at 24.) Further driving this point home,
the plaintiﬀs argued that they needed extended discovery
not to respond to defendants’ motions, but in order to file
their own motion for summary judgment. (Court: “But you
already told me that you don’t need any discovery to respond to
8                                                   No. 14-3171

their summary judgment motions?” Plaintiﬀs’ Counsel: “But I
need discovery, Judge, to file my own summary judgment
motion.”) (Tr. at 70.)
   District courts have broad discretion in directing pretrial
discovery and the rulings here were well within this
discretion. Spiegla v. Hull, 371 F.3d 928, 944 (7th Cir. 2004).
The only relevant discovery at issue here is that which might
have been available to plaintiﬀs to respond to the summary
judgment motions. The plaintiﬀs claimed not to need any
and we take them at their word. Whatever other types of
discovery the plaintiﬀs might have wanted is not at issue
here.
    The more pressing issue on appeal is whether the award
of summary judgment to defendants was proper—a ruling
that we review de novo. Ball v. Kotter, 723 F.3d 813, 821 (7th
Cir. 2013). The standard for summary judgment is well
established: with the court drawing all inferences in the light
most favorable to the non-moving party, the moving party
must discharge its burden of showing that there are no
genuine questions of material fact and that he is entitled to
judgment as a matter of law. Chaib v. Indiana, 744 F.3d 974,
981 (7th Cir. 2014). If the moving party has properly
supported his motion, the burden shifts to the non-moving
party to come forward with specific facts showing that there
is a genuine issue for trial. Cincinnati Life Ins. Co. v. Beyrer,
722 F.3d 939, 951 (7th Cir. 2013).
    Relying solely on citations to facts alleged in the
complaint, the defendants brought their motions with no
additional evidence. The plaintiﬀs are of the belief that
summary judgment is impossible unless the moving party
first submits evidence to meet their burden of production.
No. 14-3171                                                   9

No such evidence having been produced, they claim that the
award of summary judgment was wrong as a matter of law.
Plaintiﬀs’ argument is almost identical to the one that the
Supreme Court rejected in Celotex Corp. v. Catrett, 477 U.S.
317 (1986), the seminal case outlining the respective
obligations of the parties in summary judgment motions.
Like here, the parties to that dispute contested whether,
under Rule 56, the party seeking summary judgment was
required to bring evidence in the form of aﬃdavits or other
materials to demonstrate the absence of a question about an
issue of material fact. Id. The Court held that the moving
party had no such burden because there existed “no express
or implied requirement in Rule 56 that the moving party
support its motion with aﬃdavits or other similar materials
negating the opponent’s claim.” Id. at 323 (emphasis in
original).
     In their briefs, the plaintiﬀs refer repeatedly to the
“burden of production” borne by the moving party and we
suspect this phrase lies at the heart of their confusion. This
phrase is used to signify the respective allocations of
evidence that parties must present at a given stage of
litigation. See, e.g., St. Mary’s Honor Center v. Hicks, 509 U.S.
502, 506 (1993) (citing McDonnell Douglas Corp. v. Green, 411
U.S. 792 (1973)); Director, Oﬃcer of Workers’ Compensation
Programs, Dept. of Labor v. Greenwich Collieries, 512 U.S. 267,
272 (1994) (defining the burden of production under the
Administrative Procedures Act as “a party’s obligation to
come forward with evidence to support its claim.”).
    In Celotex, the Court surveyed Rule 56 and found nothing
in that rule requiring the moving party to produce evidence.
Of course, there can be no “burden of production” absent a
10                                                 No. 14-3171

mandate to produce evidence. The actual requirement in
Rule 56 is less specific: the moving party need only inform
the court of the basis for the motion and identify supporting
materials. Celotex, 477 U.S. at 323 (“[A] party seeking
summary judgment always bears the initial responsibility of
informing the district court of the basis of its motion, and
identifying those portions of the ‘pleadings, depositions,
answers to interrogatories, and admissions on file, together
with the aﬃdavits, if any,’ which it believes demonstrate the
absence of a genuine issue of material fact.”) (citing Fed. R.
Civ. P. 56). That the moving party need not produce
evidence does not give them an easy path to summary
judgment, it only means that their burden is one of
demonstration rather than production.
   The text of Rule 56 has been subject to various
amendments (in 1987, 2009, and 2010) since the Celotex
decision was handed down but none of these conflicts with
the substance of the ruling in that case. Contrary to
plaintiﬀs’ arguments, the only burden of production
recognized in Rule 56 falls upon the nonmoving party once a
basis for summary judgment has been established (and this
can be initiated sua sponte by a court under Rule 56(f) with
proper notice). The Advisory Committee Notes to the 2010
Amendments state that: “[s]ubdivision (c)(1)(B) [of Rule 56]
recognizes that a party need not always point to specific
record materials … And a party who does not have the trial
burden of production may rely on a showing that a party
who does have the trial burden cannot produce admissible
evidence to carry its burden as to the fact.” See also, Ricci v.
DeStefano, 557 U.S. 557, 586 (2009) (“[W]here the nonmoving
party will bear the burden of proof at trial on a dispositive
No. 14-3171                                                  11

issue, the nonmoving party bears the burden of production
under Rule 56 to designate specific facts showing that there
is a genuine issue for trial.”) (internal quotation marks
omitted).
    To be sure, it is a rare case in which a moving party can
establish a basis for summary judgment without putting
forth some evidence. But such cases exist, as evidenced by
the one here. The defendants cited to the pleadings to
contend that the plaintiﬀs would not be able to meet their
burden of production at trial to demonstrate a verifiable
injury to Lauren that was caused by the defendants’ actions
and not other intervening factors. Given this set of facts, that
was suﬃcient to meet their burden for summary judgment.
               Dram Shop Act and Negligence Per Se
   To be liable under the Indiana Dram Shop Act, a person
must: (1) furnish alcohol to another person; (2) have actual
knowledge that the person to whom the alcoholic beverage
was furnished was visibly intoxicated at the time; and, (3)
the intoxication of the person to whom the alcoholic
beverage was furnished must be the proximate cause of the
death, injury, or damage alleged in the complaint. I.C. § 7.1-
5-10-15.5.
    Negligence per se (sometimes called “legal negligence”)
occurs when a violation of a statute or ordinance constitutes
negligence as a matter of law. Erwin v. Roe, 928 N.E.2d 609,
616 (Ind. Ct. App. 2010) (an “unexcused violation of a
statutory duty constitutes negligence per se ‘if the statute or
ordinance is intended to protect the class of persons in which
the plaintiﬀ is included and to protect against the risk of the
type of harm which has occurred as a result of its violation.’”
12                                                No. 14-3171

(quoting Kho v. Pennington, 875 N.E.2d 208, 212 (Ind. 2007)).
Per se negligence can be distinguished from common law
negligence because the former requires proof of violation of
a statute or ordinance while the latter does not.
    The district court first reviewed these claims on the
motions to dismiss which argued that the claims failed
because the plaintiﬀs could not prove that Lauren was
injured or deceased. Persons are presumed alive under
Indiana law for seven years after their disappearance
whereupon a presumption of death might arise from an
unexplained absence. See Roberts v. Wabash Life Ins. Co., 410
N.E.2d 1377, 1382 (Ind. Ct. App. 1980); Prudential Ins. Co. of
Am. v. Moore, 149 N.E. 718, 721 (Ind. 1925). The district court
recognized this presumption but noted that a second avenue
of proof was available to the plaintiﬀs: they could use direct
or circumstantial evidence to show that the missing person
was, in fact, deceased. Significantly, the district court ruled
for the plaintiﬀs for one simple reason—during the
pleadings stage of litigation, the court was bound to accept
the factual assertion that Lauren had died. The judge noted:
“it would be inappropriate for the Court to … make a
finding as a matter of law that Lauren is presumed to be
alive. The Spierers should be aﬀorded the opportunity to
present circumstantial evidence in order to prove that
Lauren is deceased … .” App. Ex. at 30–31. This language
should have signaled to plaintiﬀs that they were not likely to
survive later stages of litigation merely on the strength of
their allegations; sooner or later they would have to put
forth evidence, whether direct or circumstantial,
demonstrating a discrete injury to Lauren resulting from the
actions of the defendants.
No. 14-3171                                                  13

    Unsurprisingly, the defendants moved immediately for
summary judgment in order to revisit the same issue—this
time under the more stringent summary judgment standard.
They cited to the pleadings to argue that there was no
genuine issue of fact that Lauren was missing and therefore
there was no evidence to allow a jury to determine what
happened to her. Because of this, they claimed that the
plaintiﬀs could not demonstrate proximate cause and their
claims must fail.
    Instead of requesting discovery to address proximate
cause, the plaintiﬀs argued that they had no burden to
produce countervailing evidence because the earlier ruling
that Lauren would not be presumed alive had a preclusive
eﬀect. (Tr. at 13–14.) They did submit an aﬃdavit from a
pharmacologist demonstrating that Lauren suﬀered that
night from diminished mental and physical capacity as a
result of her alcohol consumption, but these materials did
not address the more relevant question of whether Lauren
had suﬀered a verifiable injury suﬃcient to support the
claims.
    Plaintiﬀs’ preclusion argument fails because the district
court did not issue a ruling about whether Lauren was alive
or not; it merely stated that it treated all of the facts in the
complaint as true because it was required to do so on a
motion to dismiss. Once the pleadings phase ended, the
plaintiﬀs’ facts are no longer taken as true but must be
substantiated by evidence if challenged. The pleadings in
this case are clear enough—Lauren has been missing since
leaving Rosenbaum’s apartment that night. The defendants
had to do little more than cite to the pleadings to establish
this fact. At that point, the burden shifted to the plaintiﬀs to
14                                                  No. 14-3171

provide some evidence that Lauren sustained a distinct
injury and that the defendants’ actions were the cause of this
injury.
    The plaintiﬀs declined to produce evidence to oﬀer any
plausible account of what happened to Lauren after she was
last seen. For this reason, the district court correctly granted
summary judgment because the plaintiﬀs carried the burden
of proving that the defendants (and not other causes) were
the proximate cause of any injury to Lauren, and speculation
cannot support a finding of proximate cause. Here, the
specter of criminal actions by third parties hovers over this
tragic case, and this is precisely the type of circumstance
which breaks the causal chain under Indiana law. See Johnson
v. Jacobs, 970 N.E.2d 666, 671 (Ind. Ct. App. 2011) (“A willful,
malicious criminal act is an intervening act that breaks the
causal chain between the alleged negligence and the
resulting harm.”).
    On a motion for summary judgment, “facts must be
viewed in the light most favorable to the nonmoving party
only if there is a ‘genuine’ dispute as to those facts.” Scott v.
Harris, 550 U.S. 372, 380 (2007). As it stands, there are no
facts to present to a jury to determine the nature of the injury
suﬀered by Lauren. Still more problematic, it remains pure
speculation whether any injury was caused by the
defendants’ actions or the criminal intervention of a third
party. For this reason, the district court correctly granted
summary judgment. “Where the record taken as a whole
could not lead a rational trier of fact to find for the
nonmoving party, there is no genuine issue for trial.”
Matsushita Elec. Industrial Co. v. Zenith Radio Corp., 475 U.S.
574, 587 (1986).
No. 14-3171                                                      15

                      Common Law Negligence
    The district court also dismissed the common law
negligence claims against all defendants for failing to state a
claim capable of relief. We review these rulings de novo.
AnchorBank, FSB v. Hofer, 649 F.3d 610, 614 (7th Cir. 2011). To
survive a motion to dismiss under Rule 12(b)(6), a plaintiﬀ
must state enough facts that, when accepted as true, “state a
claim for relief that is plausible on its face.” Bell Atlantic Corp.
v. Twombly, 550 U.S. 544, 570 (2007) (discussing Fed. R. Civ.
P. 12(b)(6)).
    To survive a motion to dismiss, the plaintiﬀs must allege
facts that show that the defendants: (1) owed a duty to
Lauren; (2) that they breached that duty; and, (3) that
Lauren’s death was proximately caused by the breach.
Witmat Dev. Corp. v. Dickerson, 907 N.E.2d 170, 173 (Ind. Ct.
App. 2009). Indiana courts use a three-part balancing test to
determine whether a duty exists when it has not been
declared or otherwise articulated. Northern Indiana Public
Service Co. v. Sharp, 790 N.E.2d 462, 465 (Ind. 2003).
Specifically, courts consider: the relationship between the
parties, the foreseeability of the occurrence, and public
policy concerns. See Webb v. Jarvis, 575 N.E.2d 992, 995 (Ind.
1991).
   Opposing the motion to dismiss, the plaintiﬀs asserted
four bases for a duty of care, none of which the district court
accepted. On appeal, they narrow their focus to argue that
the defendants owed a duty of care to Lauren once they
voluntarily undertook to assist her at various points in the
evening.
16                                                No. 14-3171

    Indiana law recognizes a common law duty of care
where “one party assumes such a duty either gratuitously or
voluntarily. The assumption of such a duty creates a special
relationship between the parties and a corresponding duty
to act in the manner of a reasonably prudent person.” Yost v.
Wabash College, 3 N.E.3d 509, 517 (Ind. 2014) (quotation
omitted). Although the existence and extent of an assumed
duty is generally a question of fact for the jury, it may be
resolved as a matter of law if the designated evidence is
insuﬃcient to establish an injury. See Teitge v. Remy Const.
Co. Inc., 526 N.E.2d 1008, 1014 (Ind. Ct. App. 1988).
    Here, the allegations establish that each defendant tried
to assist Lauren in some way and that his assistance was
found wanting. The critical question then is whether, as
alleged, the assistance provided by the defendants created a
legal duty to care for Lauren. Indiana courts have had few
occasions to consider this question as the vast majority of
assumption-of-duty cases relate to oﬃcial or business
obligations rather than the purely voluntary actions of social
peers. The district court found the closest analogues in the
cases of Lather v. Berg, 519 N.E.2d 755 (Ind. Ct. App. 1988),
and Hawn v. Padgett, 598 N.E.2d 630 (Ind. Ct. App. 1992),
which address whether persons can be held liable for failed
attempts to prevent others from driving while drunk.
    In Lather, a group of teenage friends got drunk together
before one announced his intention to drive home. The
friends attempted to intervene to the point of taking his keys
but relented when the prospective driver became
increasingly belligerent; eventually they kicked him out of
the house and threw the keys at him. While driving home,
the driver engaged police in a high-speed chase before
No. 14-3171                                                    17

crashing into a patrol car and killing a police oﬃcer. The
Indiana Court of Appeals upheld a grant of summary
judgment for the defendant on the grounds that a person
does not undertake to perform a legal duty owed to another
unless he does so on behalf of and in lieu of that person. Lather,
519 N.E.2d at 766. “Liability does not arise in the situation
when one undertakes to perform functions coordinate to—or
even duplicative of—activities imposed by another by a legal
duty, but rather the situation in which one actually undertakes
to perform for the other the legal duty itself.” Id. (emphasis in
original but internal quotation omitted). A simpler
formulation of this is to say that Indiana courts do not
recognize liability unless the actor, by assuming this duty,
eﬀectively displaces the other from performing the same
action. Because the prospective driver never ceased
attempting to regain possession of his keys, the defendant
could not be deemed to act on behalf of or in lieu of the driver.
    Hawn involved similar facts. A group of friends drank
alcohol together at a campsite until late in the evening when
one of them sought to leave in his truck to buy cigarettes.
The defendants, two female acquaintances, took his keys to
prevent him from driving. After they were threatened and
physically accosted by the prospective driver, the defendants
threw his keys out of their tent. Shortly thereafter, the driver
crashed into a tree, killing a passenger who had fallen asleep
in the bed of the truck. Recognizing that “Indiana courts
have shown great reluctance to require an individual to take
any action to control a third party when there is no special
relationship between them,” the Indiana Court of Appeals
held that the defendants were not negligent as there was no
18                                                  No. 14-3171

special relationship between the parties. Hawn 598 N.E.2d at
634.
    The plaintiﬀs counter with the case of Buchanan v. Vowell,
926 N.E.2d 515, 520–21 (Ind. Ct. App. 2010), which also
involved drunk driving but with a distinct twist: rather than
trying to prevent a drunk person from driving, the
defendant in that case sought to aid the drunken person in
her driving, with predictably tragic consequences. In this
case, a mother and daughter drank alcohol together at a
work event to such extent that the daughter was legally
intoxicated. Instead of calling a cab, the two hatched a plan
whereby each drove her own car home, but with the
daughter in a lead car and the mother trailing behind as the
two spoke to each other on their cell phones. On the way
home, the daughter struck a pedestrian, causing severe
injuries.
    The Indiana Court of Appeals reversed and held that the
mother had assumed a duty of care to prevent the daughter
from injuring others when she entered into an agreement
with her to make sure she drove home successfully. In so
holding, the Court distinguished both Lather and Berg
because the defendants in those cases sought to intervene to
prevent tortious behavior while the mother actively sought
to encourage it.
   While recognizing the dissimilarities between the fact
patterns and the one presented here, the analysis in those
cases leaves little doubt that Indiana courts would not
recognize an assumption of duty in this case. The court in
Hawn oﬀered the most specific formulation of when a duty
of care arises based on one’s voluntary actions. Citing to
Sports Inc. v. Gilbert, 431 N.E.2d 534, 538 (Ind. Ct. App. 1982),
No. 14-3171                                                   19

it recognized three factors that frequently accompany an
assumption of duty over a third person. They are: (1) where
one person is in need of supervision or protection (such as a
child, intoxicated person, or business invitee); (2) from
someone who is in a superior position to provide it (parent,
supplier of alcohol, business owner, hospital) and (3) that
person has a right to intervene or control the actions of the
other person. See Hawn, 598 N.E.2d at 634.
   Lauren was in a vulnerable state and therefore in need of
protection and the plaintiﬀs easily satisfy the first factor. But
the second factor fails because defendants were classmates
of Lauren and not in positions of superiority. While one
could argue that, by providing Lauren with alcohol,
Rossman and Rosenbaum assumed such responsibility, the
courts in Lather and Hawn declined to impose liability in
those cases where a group of social peers provided each
other with alcohol. (This contrasts with the holding of
Buchanan, which recognized the position of superiority of a
mother to her daughter.) Additionally, each of the three
defendants was apart from Lauren during important parts of
the evening; Rossman was not present when Lauren
returned to Rosenbaum’s apartment, while Rosenbaum and
Beth had both parted ways with Lauren hours earlier with
no indication that they would see her again that evening.
That they express surprise (Beth) and concern (Rosenbaum)
when they see her shows that they were not expecting to
encounter her at that late hour, still less in that condition.
There is simply no case where Indiana courts have
recognized responsibility on the part of a person to ensure
the safety of intoxicated persons with whom they have
unexpectedly come into contact. To recognize a special
20                                                No. 14-3171

relationship based only on these factors would be to greatly
expand the class of relationships subject to special duties
under Indiana law.
    The third factor also favors the defendants. Despite
Lauren’s visible intoxication, the facts do not establish that
defendants had the right or ability to control her movement
to such degree as to force her to remain in a certain place.
Rossman escorted Lauren to her floor before bringing her to
his apartment for reasons that are not clear. From there, Beth
attempted to get Lauren to sleep on the couch but was
unable to do so for reasons that are also not known.
Rosenbaum attempted to arrange transport for Lauren, and
it was only after he was unable to do so that Lauren
departed. There is no indication that Rosenbaum compelled
or even encouraged her to leave his apartment. Despite her
diminished capacity, the pleadings demonstrate that Lauren
left Rosenbaum’s apartment under her own volition and was
not encouraged to leave.
   Because he was with Lauren the majority of the evening
and bought drinks for her, Rossman was nearest to
assuming a duty to care for her. But he also appears to have
been intoxicated—so much so that it is questionable whether
he could eﬀectively take care of himself, still less another
person. “Indiana courts have shown great reluctance to
require an individual to take any action to control a third
party when there is no special relationship between them.”
Hawn, 598 N.E.2d at 633. We have found no decisions under
Indiana law where persons were held liable for the actions of
their social peers, absent additional factors not present here.
To hold otherwise would be to extend the reach of
negligence far beyond special relationships and into
No. 14-3171                                                21

virtually all social relationships and situations where a risk
of danger might be present.
    For these reasons, we agree with the district court that
the plaintiﬀs have failed to state a plausible claim under
Indiana law for common law negligence. Because we aﬃrm
the dismissal, we need not consider the plaintiﬀs’ claim
under Indiana’s Child Wrongful Death Statute as that type
of claim is functionally identical to one for common law
negligence and would fail for the same reasons. See Ed.
Wiersma Trucking Co. v. Pfaﬀ, 643 N.E.2d 909, 911 (Ind. Ct.
App. 1994). Likewise, we need not review the district court’s
ruling that Lauren’s age precluded relief for the loss of
services of a child under Indiana law.
                       III. Conclusion
   For the reasons stated above, the judgment of the district
court is AFFIRMED.